Exhibit 21.1 Subsidiaries of the Company Entity Jurisdiction Ruth’s Chris Steak House Franchise, LLC Louisiana R.F., LLC Louisiana RCSH Management, Inc. Louisiana RCSH Holdings, Inc. Louisiana RCSH Millwork, LLC Florida RCSH Operations, LLC Louisiana RCSH Operations, Inc. California Ruth’s Chris Steak House Texas, L.P. Texas Ruth’s Chris Steak House Dallas, L.P. Texas Ruth’s Chris Steak House Boston, LLC Louisiana RHG Kingfish, LLC Florida RHG Fish Market, Inc. Florida MFM Winter Park, LLC Florida
